    Case 1:19-cv-10256-GHW Document 193 Filed 07/15/21 Page 1 of 2




UNITEDSTATESDISTR
                ICTCOURT
SOUTHERND ISTR
             ICTOFNEWYORK


KALOMACARDWELL
             ,

                     P
                     lai
                       nti
                         ff,
     v
     .

DAVISPOLK& WARDWELLLLP ,
                                       1
                                       9Ci
                                         v.1
                                           025
                                             6(GHW
                                                 )
THOMASRE ID
          ,JOHNBICK
                  ,W ILLIAM
CHUDD,SOPHIAHUDSON,HAROLD
B
IRNBAUM ,DANIELBRASS
                   ,BR IAN
WOLFE,andJOHNBUTLER
                  ,

                     D
                     efendan
                           ts.




         DECLARATIONOFSUSANNABUERGELINSUPPORT OF
            DEFENDANTS
                     ’MOTION FORFEESANDCOSTS

         I
         ,Su
           san
             naBu
                erg
                  el
                   ,de
                     cla
                       rep
                         ursu
                            antt
                               o28U
                                  .S.C
                                     .§1
                                       746t
                                          hat
                                            :

         1
         .    Iamap
                  art
                    nera
                       tth
                         elawf
                             irmo
                                fPau
                                   l
                                   ,We
                                     iss
                                       ,Ri
                                         fki
                                           nd, W
                                               har
                                                 ton &G
                                                      arr
                                                        ison

LLP,1
    285 Av
         enu
           eoft
              heAm
                 eri
                   cas
                     ,NewYo
                          rk,N
                             ewYo
                                rk1
                                  001
                                    9,co
                                       uns
                                         elfo
                                            rde
                                              fen
                                                dan
                                                  ts
                                                   .

         2
         .    Isu
                bmi
                  tth
                    isd
                      ecl
                        ara
                          ti
                           onp
                             ursu
                                antt
                                   oth
                                     e Co
                                        urt
                                          ’sJu
                                             ne2
                                               8,2
                                                 021o
                                                    rde
                                                      r,

ECF1
   90,i
      n wh
         icht
            heCo
               urti
                  ndi
                    cat
                      edt
                        hati
                           t wo
                              uldo
                                 rde
                                   rth
                                     eim
                                       pos
                                         i
                                         tion o
                                              ffe
                                                esi
                                                  nco
                                                    nne
                                                      cti
                                                        on

w
i
thd
  efen
     dan
       ts
        ’mo
          ti
           on fo
               rfe
                 esan
                    dco
                      stsi
                         ncu
                           rreda
                               sar
                                 esu
                                   l
                                   toff
                                      ai
                                       lu
                                        reb
                                          ypl
                                            ain
                                              ti
                                               ffan
                                                  dhi
                                                    sco
                                                      uns
                                                        el

t
ocom
   plyw
      i
      tht
        hei
          rdi
            sco
              veryo
                  bl
                   iga
                     ti
                      ons
                        .

         3
         .    Ih
               aver
                  evi
                    ewedt
                        heh
                          our
                            sac
                              tua
                                ll
                                 ysp
                                   entb
                                      yco
                                        uns
                                          elan
                                             dsu
                                               ppo
                                                 rts
                                                   taf
                                                     f,an
                                                        d

t
heam
   oun
     tsa
       ctu
         al
          lyi
            nvo
              icedt
                  ode
                    fen
                      dan
                        tsi
                          nco
                            nne
                              cti
                                onw
                                  i
                                  thd
                                    efen
                                       dan
                                         ts
                                          ’mo
                                            ti
                                             ont
                                               ocom
                                                  pel
                                                    ,

h
eardb
    yth
      eCo
        urto
           nJan
              uary1
                  3,2
                    021
                      .




                                  1
    Case 1:19-cv-10256-GHW Document 193 Filed 07/15/21 Page 2 of 2



         4
         .    Ap
               pen
                 dedt
                    oth
                      isa
                        ff
                         irm
                           at
                            iona
                               sEx
                                 hib
                                   i
                                   tA,an
                                       dfu
                                         rth
                                           ert
                                             omyd
                                                ecl
                                                  arat
                                                     iono
                                                        f

J
anu
  ary2
     0,2
       021
         ,ECF1
             32,i
                sach
                   artw
                      i
                      thi
                        tem
                          iz
                           edt
                             imeen
                                 tr
                                  iesfo
                                      rth
                                        ewo
                                          rkd
                                            esc
                                              rib
                                                edi
                                                  n¶¶4
                                                     -6

o
fmyJ
   anu
     ary2
        0,2
          021d
             ecl
               ara
                 ti
                  on. Id
                       .



         Id
          ecl
            areu
               nde
                 rpen
                    al
                     tyo
                       fpe
                         rju
                           ryt
                             hatt
                                hefo
                                   reg
                                     oin
                                       gist
                                          ruean
                                              dco
                                                rre
                                                  ct.



                          By:
                            /s/
                              Susann
                                   aB uerg
                                         el
                            Su
                             sannaBuerg
                                      el


Ju
 ly15
    ,2021
NewYork
      ,NewYo
           rk




                                  2
